Order entered September 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00882-CV

              IN RE TEXAS DEPARTMENT OF PUBLIC SAFETY, Relator

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                            Trial Court Cause No. 2013-1-0007

                                            ORDER
       The Court has before it real party in interest’s September 13, 2013 motion to extend time

to file motion for rehearing. The Court GRANTS the motion and ORDERS real party in

interest to file any motion for rehearing by October 20, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE